Citation Nr: 1221644	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-13 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for genital herpes simplex virus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   
 
The Board notes that in September 2011, after the case was transferred to the Board, the Veteran submitted additional pertinent evidence in support of his claim to the Board.  The Veteran did not submit a waiver to the Board and did not waive his right to have the RO review of the additional evidence in the first instance.  However, in light of the favorable decision in this appeal, there is no prejudice to the Veteran and a remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c).  


FINDING OF FACT

Genital herpes simplex virus was first diagnosed during active service, the Veteran has had recurrent outbreaks of this virus since service, and he currently has a diagnosis of genital herpes simplex virus.


CONCLUSION OF LAW

The criteria for service connection for genital herpes simplex virus are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As the Board is granting the claim for service connection for genital herpes simplex virus, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

II.  Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that his genital herpes simplex virus was incurred during his active duty service and service connection is warranted. 

In an August 2008 statement, the Veteran stated that herpes simplex virus was first diagnosed in active service while he was stationed at Fort Lewis.  He stated that he was treated for this virus on 3 occasions in service.  In a September 2008 statement, the Veteran indicated that he has had outbreaks of herpes simplex virus during the 15 years since service.  In a January 2009 statement, the Veteran stated that he has had 40 attacks or outbreaks of this virus since service.  He stated that the outbreaks healed in a week.  In an April 2009 statement, the Veteran indicated that when he had his first herpes outbreak, he had 25 to 30 blisters on the shaft of his penis and he felt severe burning.  He stated that he sought medical treatment that day.  The Veteran stated that genital herpes simplex virus was diagnosed and he was given medication.  The Veteran stated that outbreaks lessened after a year or two.  He stated that he had an average of 3 or 4 outbreaks per year for 8 years and then he has had 1 or 2 outbreaks over the past 7 years.  

The Board notes that the Veteran is competent to describe observable symptoms such as blisters or pain.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Service records show that upon enlistment examination in August 1988, examination of the genitourinary system and skin was normal.  Service records indicate that in July 1993, the Veteran sought medical treatment two days after developing a blister on the shaft of the penis.  He reported having intercourse 5 days prior and his partner had a history of virus.  Physical examination revealed multiple 2 millimeter ulcers, non-indurated, and painful.  The diagnosis was herpes simplex virus of the genitals.  The Veteran was prescribed Acyclovir.  A follow-up treatment record indicates that the Veteran reported that his blisters were gone but he had a small area of rash and a painful node.  Physical examination revealed evidence of an area of blisters on the right shaft of the penis.  There was a palpable painful node on the right groin.  The assessment was herpes simplex virus.   

A March 2011 VA examination report indicates that the Veteran had genital herpes in service and he was treated with medications.  The Veteran reported having intermittent herpetic lesions on the penis since his release from service.  He reported that he has no had symptoms in the past 4 months.  The examiner noted that the Veteran was treated for genital herpes in service in 1993 and reported the information from service treatment records.  

The examiner stated that the genital herpes was a sexually transmitted disease caused by the herpes simplex virus type 1 or type 2; most genital herpes is caused by herpes simples virus type 2.  The examiner stated that most individuals have no or minimal signs or symptoms from the herpes virus infection.  The examiner stated that when signs do occur, they typically appear as one or more blisters on or around the genitals or rectum.  The examiner stated that the blisters break, leave tender ulcers (sores) that may take 2 to 4 weeks to heal the first time they occur.  The examiner stated that typically, another outbreak can appear weeks or months after the first but it is almost always less severe and shorter than the first outbreak.  The examiner stated that although the infection can stay in the body indefinitely, the number of outbreaks tends to decrease over a period of years.  The examiner stated that the clinical examination showed no visible genital herpes. 

A September 2011 private medical record indicates that the Veteran reported having genital sores.  The assessment as herpes simplex infection.  Valtrex was refilled.  

The Board finds that there is competent evidence of a diagnosis of genital herpes simplex virus in service, a continuity of symptomatology since service, and a current diagnosis of genital herpes simplex virus.  

As discussed in detail above, there is medical evidence of a diagnosis of genital herpes simplex virus in service, competent and credible evidence of recurrent outbreaks since service, and medical evidence of a current diagnosis of genital herpes simplex virus and current treatment for this virus.  There is no competent evidence of record which establishes that the herpes simplex virus has resolved.  The competent and credible evidence of record establishes that the Veteran has had outbreaks of this virus since it was incurred in service in 1993.  In the March 2011 VA examination report, the examiner stated that the herpes simplex virus infection can stay in the body indefinitely.  

Based on a review of the entire record, the Board finds the evidence establishes that the current diagnosis of genital herpes simplex virus had its clinical onset during the Veteran's period of active service.  Thus, service connection for genital herpes simplex virus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.  



ORDER

Service connection for genital herpes simplex virus is granted.   



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


